951 F.2d 1259
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
David Caleb HAIRABEDIAN, Plaintiff-Appellant,v.Robert BERGER, Defendant-Appellee.
No. 91-1309.
United States Court of Appeals, Tenth Circuit.
Dec. 20, 1991.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
This is an appeal from the dismissal of a pro se complaint filed against a private attorney as a "Bivens Action."   The district court dismissed the complaint, holding that a Bivens Action did not lie against an attorney who was employed neither by nor for the federal government.   The district court correctly held that such an attorney is not a federal actor and, therefore, the claim should be dismissed.   We agree.   Romero v. Peterson, 930 F.2d 1502, 1506 (10th Cir.1991);   Polk County v. Dodson, 454 U.S. 312 (1981);   Haley v. Walker, 751 F.2d 284, 285 (8th Cir.1984).   Plaintiff's attempt to avoid this result is totally without foundation, and the complaint as well as this appeal is unquestionably frivolous.


3
AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3